DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hal (US 2015/0198037 A1) (Hereinafter Van Hal) in view of McNeil, III et al. (US 2004/0098202 A1) (hereinafter McNeil).
Regarding claim 15, Van Hal teaches a system comprising: a solids removal device to remove solids from a sample of a downhole fluid to produce a solids-free fluid [filter 130 to filter out particles from fluid flowing from flowline 126] (Para [0036]); a vessel to receive at least a portion of the solids-free fluid and an anion (Para [0040]); and an analyzer to determine an amount of a cation within the solids-free fluid (Para [0038-0040]).
Van Hal fails to teach wherein the downhole fluid is a drilling fluid and the analyzer is to determine an amount of an amine-based shale inhibitor within the solids-free fluid. McNeil teaches measurements of amounts of an amine-based shale inhibitor in a downhole fluid (Para [0049-0051]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Van Hal with McNeil such that the fluid is a drilling fluid and the analyzer is to determine an amount of an amine-based shale inhibitor within the solids-free fluid in order to monitor drilling fluid chemistry and the presence and concentrations of inhibitors added for safety and performance reasons.
Regarding claim 16, Van Hal in view of McNeil as applied to claim 15 above teaches the claimed invention, in addition to wherein the analyzer is a turbidity meter (Van Hal Para [0017, 0038-0039])

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Van Hal in view of McNeil, as applied to claim 15 above, and further in view of Bertani (US 2017/0122080 A1) (hereinafter Bertani).
Regarding claim 17, Van Hal in view of McNeil as applied to claim 15 above teaches the claimed invention, except for wherein the anion comprises a borate salt or Reinecke salt. Bertani teaches wherein borate salts can be found in fracturing fluid (Para [0148]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Van Hal in view of McNeil with Bertani to choose an anion comprising a borate salt in order to utilize an anion that is commonly found in fracturing fluid.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Van Hal in view of Tian et al. (US 2012/02190893 A1) (hereinafter Tian).
Regarding claims 18 and 20, Van Hal teaches an apparatus comprising: an analyzer to measure an amount of a precipitate formed [detectable change such as precipitation that can be detected by one or more fluid interrogators 140] (Para [0038-0040]) from a solids-free sample of downhole fluid that includes a cation contacted with an anion [filtered fluid from a subterranean formation; solution comprising counter scaling anions and fluid sample containing scaling cations] (Para [0036, 0040]).
Van Hal fails to teach wherein the sample is a sample of drilling fluid that includes an amine-based shale inhibitor comprising at least one of a quarternary ammonium-based inhibitor, a tertiary amine-based inhibitor, a secondary amine-based inhibitor, or a primary amine-based inhibitor. Van Hal additionally teaches the usage of complexing agents such as inhibitors within the mixed fluid (Para [0026]). Tian teaches the usage of a tertiary amine-based inhibitor as a hydrate inhibitor in many fluids involved in downhole operations, such as drilling fluids (Para [0033]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Van Hal with Tian such that the sample is a sample of drilling fluid that includes a tertiary amine-based shale inhibitor in order to monitor the drilling fluid having an inhibitor for scaling cations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Van Hal in view of Tian, as applied to claim 18 above, and further in view of Bertani.
Regarding claim 17, Van Hal in view of Tian as applied to claim 15 above teaches the claimed invention, except for wherein the anion comprises a borate salt or Reinecke salt. Bertani teaches wherein borate salts can be found in fracturing fluid (Para [0148]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Van Hal in view of Tian with Bertani to choose an anion comprising a borate salt in order to utilize an anion that is commonly found in fracturing fluid.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references, Van Hal, Tian, and Bertani generally teach a method comprising receiving a sample of a drilling fluid, removing solids from the sample to produce a solids-free fluid; contacting the solids-free fluid with an anion to produce a precipitate in a test solution; and determining an amount of a cation within the sample by measuring the amount of the precipitate in the test solution (see Rejections of Claims 15 and 18 above). The prior art fails to teach or provide motivation for determining an amount of an amine-based shale inhibitor within the sample by measuring the amount of the precipitate in the test solution, in combination with the rest of the limitations found in the claim.
Regarding claims 2-14, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861